DETAILED ACTION
This action is responsive to claims filed 27 March 2020.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13 and 18-20 are objected to because of the following informalities:  
Re Claim 13 – lines 4-5, “the V2X transmission UE” lacks and antecedent basis – for compact patent prosecution, this element will be interpreted to refer to claim 11’s “other UE performing V2X communication with the UE.”
Re Claim 18 – line 3, missing a period (.) at the end of the claim.
Re Claim 19 – line 3, “V2X” should be spelled out, and line 4, “the BS” lacks an antecedent basis.
Re Claim 20 – lines 4-5, “NACK” and “ACK” should be spelled out.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation "resources of the PSFCH include resources distinguished using at least one of a scrambling code or an orthogonal cover code", and the claim also recites "resources distinguished using different sequences and cyclic shift applied to the sequence" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 6-7, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0218511, hereinafter Zhang).

Re Claim 1, a first embodiment of Zhang discloses a method performed by a user equipment (UE) in a wireless communication system (¶ 205 describes embodiment 6 for an apparatus of terminal equipment, illustrated by Fig. 11, as applying to embodiments 1-3; and Fig. 1 illustrates and ¶¶ 79-80 describe a communication system, in which the embodiments of this disclosure may be implemented, including a network device and two or more terminal equipment; ¶ 71 describes “communication network” as synonymous with “wireless communication network;” ¶ 73 describes “network device” as synonymous with “base station” (BS); and ¶ 75 describes “terminal equipment” as synonymous with “user equipment” (UE)), the method comprising: 
acquiring at least one of a source identifier (ID), a destination ID, or a cell ID (Fig. 2 illustrates and ¶¶ 86-87 and describe a second device (UE2) receiving first data information or reference signal from a first device (UE1); ¶ 94 describes UE2 identifying a source ID (sID) and destination ID (dID) from UE1 via PSCCH; and ¶ 108 describes UE2 receiving a Quality of Service (QoS) parameter from a network device (BS) or UE1 via PSCCH – thus, UE2 is disclosed as determining sID and/or dID from UE1 or BS via PSCCH); 
generating sidelink feedback control information (SFCI) (Fig. 2 illustrates and ¶¶ 88 and 94 describe UE2 determining feedback information for the first data information/reference signal, wherein sidelink feedback information is disclosed as sidelink feedback control information (SFCI)) to be transmitted through a physical sidelink feedback channel (PSFCH) (Fig. 2 illustrates and ¶¶ 94-95 describes the feedback information as carried on a physical sidelink feedback control channel (PSFCCH) – a type of PSFCH); and
transmitting the SFCI through the PSFCH (Fig. 2 illustrates and ¶ 90 describes UE2 transmitting the feedback information to UE1; ¶ 94 describes the feedback information as SFCI transmitted via PSFCCH – a type of PSFCH). 
The first embodiment of Zhang may not explicitly disclose:
performing channel encoding and scrambling on the SFCI (***) using at least one of the source ID, the destination ID, or the cell ID. 
However, in analogous art, a second embodiment of Zhang discloses:
performing channel encoding (Fig. 7 illustrates and ¶ 166 describes scrambling feedback information before or after channel coding – wherein “coding” and “encoding” are synonymous as used in the claims and in Zhang) and scrambling on the SFCI (Fig. 7 illustrates and ¶¶ 157-159 and 161 describe the second embodiment of UE2 receiving the first data information/reference signal and transmitting feedback information as described for analogous steps of the first embodiment – both embodiments’ feedback information is disclosed as SFCI transmitted in PSFCCH; ¶¶ 160 describes UE2 further scrambling the feedback information) using at least one of the source ID, the destination ID, or the cell ID (Fig. 7 illustrates and ¶ 160 describes UE2 scrambling SFCI using an identifier; and ¶ 163 describes the identifier as an identifier of UE1 (i.e., sID) or an identifier of UE2 (i.e., dID)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang's second embodiment to modify Zhang's first embodiment in order to scramble an SFCI with an acquired identifier such as a source and/or destination identifier and to encode the channel on which the SFCI would be transmitted on. One would have been motivated to do this, because the identifier may be used for determining a sequence, orthogonal cover code (OCC) or a root sequence and a cyclic shift in order to allow feedback information to be identified a device receiving the feedback information, thereby reducing or eliminating confusion that may otherwise occur (Zhang ¶¶ 168 and 171).

Re Claim 2, Zhang’s first and second embodiments disclose the method of claim 1.
Zhang’s first embodiment might not explicitly disclose wherein a scrambling sequence generator used for the scrambling is initialized based on at least one of the source ID, the destination ID, or the cell ID.
However, in analogous art, Zhang’s second embodiment discloses wherein a scrambling sequence generator used for the scrambling is initialized based on at least one of the source ID, the destination ID, or the cell ID (Fig. 7 illustrates and ¶ 166 describes a scrambling sequence generator generating the scrambling sequence by taking a function value as an initial value, wherein the function value may be a source identifier and/or destination identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang's second embodiment to modify Zhang's first embodiment in order to scramble an SFCI with by using a scrambling sequence generator. One would have been motivated to do this, because the identifier may be used for determining a sequence, orthogonal cover code (OCC) or a root sequence and a cyclic shift in order to allow feedback information to be identified a device receiving the feedback information, thereby reducing or eliminating confusion that may otherwise occur (Zhang ¶¶ 168 and 171).

Re Claims 6-7, though of varying scope, the limitations of claims 6-7 are substantially similar or identical to those of claims 1-2, and are rejected under the same reasoning.

Re Claim 11, Zhang’s first and second embodiments disclose the method of claim 1.
Zhang’s first embodiment discloses wherein the generating of the SFCI to be transmitted through the PSFCH is performed by a configuration or an indication from a base station (BS) (¶ 94 describes UE2 determining sID/dID from a received PSCCH for generating SFCI; ¶¶ 107-108 describe UE2 determining priority for feedback information from a Quality of Service (QoS) parameter – a type of configuration/indication – received by UE2 from a base station or first device (UE1) via PSCCH) or another UE performing vehicle to everything (V2X) communication with the UE (Fig. 2 illustrates and ¶ 83 describes terminal equipment performing SL transmission to implement V2X communications; ¶¶ 86-87 and describe a second device (UE2) receiving first data information or reference signal from a first device (UE1); ¶¶ 107-108 describe UE2 determining priority for feedback information from a Quality of Service (QoS) parameter – a type of configuration/indication – received by UE2 from a base station or first device (UE1) via PSCCH).

Re Claim 12, Zhang’s first and second embodiments disclose the method of claim 1.
Zhang’s first embodiment may not explicitly disclose wherein resources of the PSFCH include resources distinguished using at least one of a scrambling code or an orthogonal cover 
However, in analogous art, Zhang’s second embodiment discloses wherein resources of the PSFCH include resources distinguished using at least one of a scrambling code (Fig. 7 illustrates and ¶¶ 165 and 167 describe UE2 scrambling feedback information by generating a scrambling sequence and scrambling one or more bits and/or cyclic redundancy check of the feedback information using the scrambling sequence) or an orthogonal cover code (Fig. 7 illustrates and ¶ 168 describes indicating the feedback information by using an identifier by determining an orthogonal cover code according to the identifier), and resources distinguished using different sequences and cyclic shift applied to the sequence (Fig. 7 illustrates and ¶ 168 describes indicating the feedback information by using an identifier by determining a root sequence and a cyclic shift, used by the feedback information, according to the identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang's second embodiment to modify Zhang's first embodiment in order to scramble an SFCI with an acquired identifier such as a source and/or destination identifier and to encode the channel on which the SFCI would be transmitted on. One would have been motivated to do this, because the identifier may be used for determining a sequence, orthogonal cover code (OCC) or a root sequence and a cyclic shift in order to allow feedback information to be identified a device receiving the feedback information, thereby reducing or eliminating confusion that may otherwise occur (Zhang ¶¶ 168 and 171).

Re Claim 13, Zhang’s first and second embodiments disclose the method of claim 11.
Zhang’s first embodiment discloses wherein the BS transmits a sidelink scheduling grant including at least one piece of resource information for sidelink control information (SCI) transmission, resource information for sidelink data transmission), and resource information for sidelink feedback information to the V2X transmission UE (¶ 101 describes UE1 as operating in V2X Mode 1, wherein V2X Mode 1 is defined in the art to require all resources for uplink, downlink and sidelink (including resources for control transmission, data transmission and feedback transmission) to be received from a BS and possibly forwarded to UE2, depending on whether UE2 is in the BS’s coverage area – see Naik et al. “IEEE 802.11bd & 5G NR V2X: Evolution of Radio Access Technologies for V2X communications,” arXiv.org, published 26 March 2019, accessed via https://arxiv.org/pdf/1903.08391.pdf on 14 October 2021, attached hereto, pages 6-7 § B, sub§ 1 and p. 11 Table V).

Re Claim 16, Zhang’s first and second embodiments disclose the method of claim 1.
Zhang’s first embodiment discloses wherein the transmitting of the SFCI through the PSFCH is based on at least one of unicast, groupcast, or broadcast schemes (¶ 142 describes UE2 transmitting unicast, broadcast and groupcast data information).
Further, in analogous art, Zhang’s second embodiment also discloses wherein the transmitting of the SFCI through the PSFCH is based on at least one of unicast, groupcast, or broadcast schemes (¶ 164 describes distinguishing feedback information (SFCI) according to sID, dID, session ID, SLID, and device group ID – ID indicative of unicast and groupcast).

Claims 3, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 6 above, and further in view of Pan Kyle et al. (WO 2020/146580, hereinafter Ye).

Re Claim 3, Zhang’s first and second embodiments disclose the method of claim 1.
Zhang may not explicitly disclose wherein the PSFCH has one or more formats having different signal processing methods according to a number of bits of the SFCI, and 
wherein the PSFCH includes one or more orthogonal frequency division multiplexing (OFDM) symbols.
However, in analogous art, Ye discloses wherein the PSFCH has one or more formats having different signal processing methods according to a number of bits of the SFCI (Fig. 3 illustrates and ¶179 describes where selection between PSFCH format 0 and format 1 may depend on, amongst other things, SFCI payload size – i.e., a number of bits of the SFCI, because an indication of “payload size” is an indication of “a number of bits”), and 
wherein the PSFCH includes one or more orthogonal frequency division multiplexing (OFDM) symbols (¶ 110 describes sidelink (SL) control and data channels, such as for PSFCH, as being transmitted with CP-OFDM or DFT-S-OFDM).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ye to modify Zhang in order to use OFDM symbols in PSFCH and to select a format for PSFCH according to SFCI payload size. One would have been motivated to do this, because contemporary wireless communication systems commonly employ various forms of OFDM (Ye Fig. 1A and ¶ 27) and the various PSFCH formats are Ye ¶¶ 155, 160-161, 179 and 183).

Re Claims 8 and 18, though of varying scope, the limitations of claims 8 and 18 are substantially similar or identical to those of claim 3, and are rejected under the same reasoning.

Re Claim 20, Zhang’s first and second embodiments disclose the method of claim 1.
Zhang’s first and second embodiments may not explicitly disclose wherein the performing of the channel encoding and scrambling on the SFCI using at least one of the source ID, the destination ID, or the cell ID comprises: receiving an indication indicating whether only NACK information should be transmitted or each of ACK and the NACK information should be transmitted.
However, in analogous art, Ye discloses wherein the performing of the channel encoding and scrambling on the SFCI using at least one of the source ID, the destination ID, or the cell ID comprises: receiving an indication indicating whether only NACK information should be transmitted or each of ACK and the NACK information should be transmitted (Fig. 5 illustrates and ¶¶ 26, 81, 107, 118 and 194 describe SCI field(s) as indicating that a WTRU may send NACK if there’s an error and the WTRU may not send anything if successful reception/decryption occurs, or the SCI field(s) may indicate that NACK and ACK may be sent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ye to modify Zhang in order to indicate whether only NACK or NACK and ACK can be transmitted. One would have been motivated to do this, Ye ¶ 117).

Claims 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 6 above, and further in view of Zhang et al. (CN 111342941, hereinafter Yang).

Re Claim 4, Zhang discloses the method of claim 1.
Zhang may not explicitly disclose wherein the PSFCH alternately includes an orthogonal frequency division multiplexing (OFDM) symbol having a demodulation reference signal (DMRS) and an OFDM symbol having no DMRS.
However, in analogous art, Yang discloses wherein the PSFCH alternately includes an orthogonal frequency division multiplexing (OFDM) symbol having a demodulation reference signal (DMRS) and an OFDM symbol having no DMRS (citing as provided herewith– pg. 8 lines 15-32 describe various PSFCH formats using OFDM symbols wherein DMRS position is determined based on the number of PSFCH symbols).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yang to modify Zhang in order to include a DMRS in a PSFCH transmission. One would have been motivated to do this, because including DMRS with PSFCH avoids reduced demodulation performance when DMRS is included with PSCCH (Yang p. 7 line 44 - p. 8 line 8).
EXAMINER NOTE: as the claim is currently written, DMRS being included in the claimed OFDM symbol is claimed in the alternative – thus prior art disclosing PSFCH’s OFDM symbol including DMRS discloses matter within the scope of claim 4. 
Amending claim 4 to actively require selecting between a PSFCH including an OFDM symbol having DMRS and an OFDM symbol not having DMRS, such as selecting between the embodiment of Fig. 7 of the present application and either of the embodiments of Figs. 8 and 9 of the present application may overcome the prior art of record. However, whether the present application includes disclosure of such an active selection between method embodiments could not be readily determined. Fig. 12 and paragraphs 227-228 and 230-231 of the Specification, as originally filed, appears to come closest to disclosing this matter, but appears to fall short of actually disclosing an active selection between generating SFCI according to the method illustrated by Fig. 7 or generating SFCI according to the method illustrated by Figs. 8 or 9. 
Therefore, if Applicant wishes to amend claim 4 to require active selection between method embodiments, then Applicant must specifically cite the portion of the original disclosure disclosing this matter and provide reasoning explaining why this portion of the original disclosure discloses this matter.

Re Claim 5, Zhang discloses the method of claim 1.
Zhang may not explicitly disclose wherein locations of resource elements (REs) for transmitting DMRSs are different from each other in respective OFDM symbols included in the PSFCH.
However, in analogous art, Yang discloses wherein locations of resource elements (REs) for transmitting DMRSs are different from each other in respective OFDM symbols included in (citing as provided herewith– pg. 8 lines 15-32 describe various PSFCH formats using OFDM symbols wherein DMRS position is determined based on the number of PSFCH symbols).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yang to modify Zhang in order to include a DMRS in a PSFCH transmission. One would have been motivated to do this, because including DMRS with PSFCH avoids reduced demodulation performance when DMRS is included with PSCCH (Yang p. 7 line 44 - p. 8 line 8).

Re Claims 9-10, though of varying scope, the limitations of claims 9-10 are substantially similar or identical to those of claims 4-5, and are rejected under the same reasoning.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 13 above, and further in view of Lee et al. (US 9,520,932, hereinafter Lee).

Re Claim 14, Zhang’s first and second embodiments disclose the method of claim 13.
Zhang may not explicitly disclose wherein the sidelink scheduling grant includes information for granting dynamic scheduling in the sidelink and is downlink control information (DCI) transmitted through a physical downlink control channel (PDCCH).
However, in analogous art, Lee discloses wherein the sidelink scheduling grant includes information for granting dynamic scheduling in the sidelink and is downlink control information (DCI) transmitted through a physical downlink control channel (PDCCH) (Fig. 15 illustrates and Col. 17 Lines 43-50 describe receiving an allocation for transmitting the feedback information that can be transmitted in one or more subframes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee to modify Zhang in order to receive dynamic scheduling for SL in DCI transmitted through PDCCH. One would have been motivated to do this, because such scheduling allows a UE be scheduled for transmitting SFCI in PSFCH in different numbers of subframes (Lee Col. 17 Lines 43-50).

Allowable Subject Matter
Claims 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least claim 15. Specifically, the prior art of record fails to disclose a sidelink grant that is downlink control information transmitted through PDCCH, and the sidelink grant includes indications of bandwidth part, a carrier indication field or a carrier frequency in ordered combination with all the other features of at least any one of the independent claims.
Zhang as modified by Lee, as provided in Re Claim14, supra, was found to be the closest prior art to the claimed invention. While Zhang-Lee appear to disclose the sidelink scheduling grant of claim 14, neither Zhang nor Lee further describe the sidelink scheduling grant as indicating a bandwidth part, a carrier indicator field or a carrier frequency. Further search and 
Therefore, claim 15 is objected to as allowable if rewritten in independent form.
The prior art of record does not teach or suggest the ordered combination of all of the features of at least claim 17. Specifically, the prior art of record fails to disclose a UE obtaining a source ID, destination ID or cell ID based on a service search process of an application layer in ordered combination with all the other features of at least any one of the independent claims.
Zhang, at ¶ 109, describing the various layers of the embodiments of Zhang  was found to be the closest prior art to the claimed invention. While Zhang discloses a V2X application layer, Zhang does not appear to further disclose a service search of the V2X application layer let alone obtaining any identifiers from such a search. Further search and consideration did not result in other prior art that could be reasonably read to disclose the claimed invention alone or in combination with the prior art of record.
Therefore, claim 17 is objected to as allowable if rewritten in independent form.
The prior art of record does not teach or suggest the ordered combination of all of the features of at least claim 19. Specifically, the prior art of record fails to disclose a UE receiving a cell ID as required by claim 1, which is why Examiner had offered to amend the claims to actively require the UE performing the method of claim 1 to obtain a cell ID, in combination with all the other limitations of claim 1.Thus, by at least actively requiring the UE to obtain a cell ID in the course of performing the method of claim 1, claim 19 includes allowable subject matter.
Therefore, claim 19 is objected to as allowable if rewritten in independent form.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naik et al. “IEEE 802.11bd & 5G NR V2X: Evolution of Radio Access Technologies for V2X communications,” arXiv.org, published 26 March 2019, accessed via https://arxiv.org/pdf/1903.08391.pdf, pp. 1-12, on 14 October 2021 - relevant for disclosing the definition for NR V2X Mode 1 - see Re Claim 13.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thomas R Cairns/            Primary Examiner, Art Unit 2468